United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2862
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Michael Sean Cheezem,                    * Western District of Arkansas.
                                         *
             Appellant.                  * [UNPUBLISHED]
                                    ___________

                              Submitted: June 26, 2008
                                 Filed: June 27, 2008
                                  ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Michael Cheezem pleaded guilty to possessing child pornography, in violation
of 18 U.S.C. § 2252(a)(4)(B), (b)(2). Noting that the applicable advisory Guidelines
imprisonment range was 120-150 months but the statutory maximum was 10 years,
the district court1 sentenced him to 120 months in prison. On appeal, Cheezem argues
that a 2-level distribution enhancement to his total offense level pursuant to U.S.S.G.
§ 2G2.2(b)(3)(F) violated the spirit of his plea agreement; and that his sentence was



      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
greater than necessary, and thus unreasonable, because the district court failed to grant
his request for a downward variance.

       We conclude that application of the enhancement for distribution of the
pornographic images did not violate the plea agreement, because the agreement
specifically permitted the district court to consider all relevant conduct in sentencing
Cheezem. See United States v. Van Thournout, 100 F.3d 590, 594 (8th Cir. 1996)
(appeals court reviews interpretation and enforcement of plea agreement de novo.)

       We also conclude that Cheezem’s sentence is not unreasonable, because the
court properly considered the parties’ arguments and the 18 U.S.C. § 3553(a) factors,
and nothing in the record indicates the court overlooked a relevant factor, gave
significant weight to an improper factor, or committed a clear error of judgment in
weighing appropriate factors. See United States v. Godinez, 474 F.3d 1039, 1043 (8th
Cir. 2007) (court did not abuse its discretion by refusing to grant variance because it
considered § 3553(a) factors and determined sentence within advisory range was
appropriate); United States v. Denton, 434 F.3d 1104, 1113 (8th Cir. 2006) (within-
Guidelines-range sentence is presumptively reasonable); United States v. Haack, 403
F.3d 997, 1003-04 (8th. Cir. 2005) (standard of review; listing circumstances that may
constitute abuse of discretion).

      Accordingly, the judgment is affirmed.
                      ______________________________




                                          -2-